EXECUTION

Exhibit 10.2

SUPPLEMENTAL CONFIRMATION NO. 1

Reference is hereby made to the Confirmation entered into between Royal Bank of
Canada (“Dealer”) and Newmark SPV I, LLC (“Counterparty”) on June 18, 2018 (the
“Confirmation”). This Supplemental Confirmation No. 1 (this “Supplemental
Confirmation”) shall be a “Supplemental Confirmation” within the meaning of the
Confirmation, and shall supplement, form part of and be subject to the
Confirmation. All provisions contained in the Confirmation govern this
Supplemental Confirmation except as expressly modified below.

The parties hereto hereby agree to enter into an Additional Tranche with the
terms set forth below:

 

Trade Date:    September 25, 2018 Share Reference Price:    USD 87.68 Forward
Floor Price:    100% of the Share Reference Price Initial Amount:    USD
16,711,298.66 Preferred Units:    The “Series C Exchangeable Preferred Units” of
Newmark Partners, L.P., as defined in the Newmark LPA (as amended and/or
supplemented on or prior to the Trade Date), purchased by Dealer pursuant to the
Parent Agreement (as amended and/or supplemented on or prior to the Trade Date).
Optional Settlement Period:    The 365-day period beginning on, and including
November 30, 2021 First Possible Optional Settlement Date:    November 30, 2021
Number of Shares:    2,976,741 in the aggregate for all Tranches Number of
Components:    10 Component Number of Shares:    As set forth below:

 

Component Number:

   Component
Number of
Shares:  

1

     99,225  

2

     99,225  

3

     99,225  

4

     99,225  

5

     99,225  

6

     99,225  

7

     99,225  

8

     99,225  

9

     99,225  

10

     99,222  

Additionally, with respect to the Additional Tranche contemplated in this
Supplemental Confirmation, the parties hereby acknowledge and agree as follows:



--------------------------------------------------------------------------------

EXECUTION

 

(a) all references in the Confirmation to “Assignment Agreement”, “Newmark LPA”
and “Parent Agreement” shall mean the following, but solely as such references
relate to the Additional Tranche set forth in this Supplemental Confirmation:

“Assignment Agreement” means the 2018-2 Assignment and Transfer Agreement
effective as of September 25, 2018, by and between Newmark Partners, L.P. and
Counterparty.

“Newmark LPA” means the Third Amended and Restated Agreement of Limited
Partnership of Newmark Partners, L.P. dated as of September 26, 2018, as amended
and/or supplemented from time to time.

“Parent Agreement” means the 2018-2 Parent Agreement, dated as of September 25,
2018, by and among Newmark Group, Inc., Newmark Partners, L.P. and Dealer
relating to the Transaction and the Preferred Units, as amended and/or
supplemented from time to time.

(b) The last sentence of the “Calculation Agent Adjustment” provision in the
Confirmation which reads “For the avoidance of doubt, the Calculation Agent
shall have no right to terminate the Transaction as a result of a Merger Event”
is hereby changed to read “For the avoidance of doubt, the Calculation Agent
shall not have the ability to terminate the Transaction as contemplated in
subsection (ii) of Section 12.2(d) of the Equity Definitions.”

(c)    Notwithstanding Section 7 of the Agreement to the contrary, Dealer shall
be permitted to novate its rights and obligations under this Supplemental
Confirmation (in whole and not in part), without the consent of Counterparty, to
a Permitted Transferee, upon prior written notice to Counterparty. Any such
novation shall be documented using an ISDA standard Novation Agreement or
Novation Confirmation, and Counterparty and the Permitted Transferee shall
document such novation by execution of documentation for the novated Transaction
substantially similar in form and substance to the Confirmation, as modified by
this Supplemental Confirmation as it applies to the novated Tranche. For
purposes hereof, the term “Permitted Transferee” shall mean Bank of America,
N.A., Citibank, N.A., JPMorgan Chase Bank, N.A., Credit Suisse A.G., Nomura
International plc, Société Générale, UBS AG and Goldman Sachs Bank USA (or any
Affiliate thereof which has a long-term, unsecured debt rating that is equal to
or better than the named entity at the time of novation or the obligations of
which are otherwise guaranteed by the named entity, which guaranty shall be in
form and substance reasonably acceptable to Counterparty).

(d) The phrase “Newmark LPA as in effect on the date hereof” each place it
appears in the Agreement is changed to “Newmark LPA as in effect on the Closing
Date as defined in the Parent Agreement.”

This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.



--------------------------------------------------------------------------------

EXECUTION

 

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the transaction evidenced hereby, by
manually signing this Supplemental Confirmation or this page hereof as evidence
of agreement to such terms and providing the other information requested herein
and immediately returning an executed copy to Structured Derivatives
Documentation Department, seddoc@rbccm.com.

 

  Yours faithfully,  

RBC Capital Markets LLC

as agent for

  ROYAL BANK OF CANADA By:  

        /s/ Shane Didier

  Name: Shane Didier   Title:   Senior Analyst

 

Agreed and Accepted By: NEWMARK SPV I, LLC By:  

/s/ Michael Rispoli

  Name: Michael Rispoli   Title:   CFO

Supplemental Confirmation Agreement



--------------------------------------------------------------------------------

EXECUTION

 

 

SUPPLEMENTAL CONFIRMATION NO. 2

Reference is hereby made to the Confirmation entered into between Royal Bank of
Canada (“Dealer”) and Newmark SPV I, LLC (“Counterparty”) on June 18, 2018 (the
“Confirmation”). This Supplemental Confirmation No. 2 (this “Supplemental
Confirmation”) shall be a “Supplemental Confirmation” within the meaning of the
Confirmation, and shall supplement, form part of and be subject to the
Confirmation. All provisions contained in the Confirmation govern this
Supplemental Confirmation except as expressly modified below.

The parties hereto hereby agree to enter into an Additional Tranche with the
terms set forth below:

 

Trade Date:    September 25, 2018 Share Reference Price:    USD 87.68 Forward
Floor Price:    100% of the Share Reference Price Initial Amount:    USD
20,013,057.55 Preferred Units:    The “Series D Exchangeable Preferred Units” of
Newmark Partners, L.P., as defined in the Newmark LPA (as amended and/or
supplemented on or prior to the Trade Date), purchased by Dealer pursuant to the
Parent Agreement (as amended and/or supplemented on or prior to the Trade Date).
Optional Settlement Period:    The 365-day period beginning on, and including
November 30, 2022 First Possible Optional Settlement Date:    November 30, 2022
Number of Shares:    3,968,988 in the aggregate for all Tranches Number of
Components:    10 Component Number of Shares:    As set forth below:

 

Component Number:

   Component
Number of
Shares:  

1

     99,225  

2

     99,225  

3

     99,225  

4

     99,225  

5

     99,225  

6

     99,225  

7

     99,225  

8

     99,225  

9

     99,225  

10

     99,222  

Additionally, with respect to the Additional Tranche contemplated in this
Supplemental Confirmation, the parties hereby acknowledge and agree as follows:



--------------------------------------------------------------------------------

EXECUTION

 

(a) all references in the Confirmation to “Assignment Agreement”, “Newmark LPA”
and “Parent Agreement” shall mean the following, but solely as such references
relate to the Additional Tranche set forth in this Supplemental Confirmation:

“Assignment Agreement” means the 2018-2 Assignment and Transfer Agreement,
effective as of September 25, 2018, by and between Newmark Partners, L.P. and
Counterparty.

“Newmark LPA” means the Third Amended and Restated Agreement of Limited
Partnership of Newmark Partners, L.P. dated as of September 26, 2018, as amended
and/or supplemented from time to time.

“Parent Agreement” means the 2018-2 Parent Agreement, dated as of September 25,
2018, by and among Newmark Group, Inc., Newmark Partners, L.P. and Dealer
relating to the Transaction and the Preferred Units, as amended and/or
supplemented from time to time.

(b) The last sentence of the “Calculation Agent Adjustment” provision in the
Confirmation which reads “For the avoidance of doubt, the Calculation Agent
shall have no right to terminate the Transaction as a result of a Merger Event”
is hereby changed to read “For the avoidance of doubt, the Calculation Agent
shall not have the ability to terminate the Transaction as contemplated in
subsection (ii) of Section 12.2(d) of the Equity Definitions.”

(c) Notwithstanding Section 7 of the Agreement to the contrary, Dealer shall be
permitted to novate its rights and obligations under this Supplemental
Confirmation (in whole and not in part), without the consent of Counterparty, to
a Permitted Transferee, upon prior written notice to Counterparty. Any such
novation shall be documented using an ISDA standard Novation Agreement or
Novation Confirmation, and Counterparty and the Permitted Transferee shall
document such novation by execution of documentation for the novated Transaction
substantially similar in form and substance to the Confirmation, as modified by
this Supplemental Confirmation as it applies to the novated Tranche. For
purposes hereof, the term “Permitted Transferee” shall mean Bank of America,
N.A., Citibank, N.A., JPMorgan Chase Bank, N.A., Credit Suisse A.G., Nomura
International plc, Société Générale, UBS AG and Goldman Sachs Bank USA (or any
Affiliate thereof which has a long-term, unsecured debt rating that is equal to
or better than the named entity at the time of novation or the obligations of
which are otherwise guaranteed by the named entity, which guaranty shall be in
form and substance reasonably acceptable to Counterparty).

(d) The phrase “Newmark LPA as in effect on the date hereof” each place it
appears in the Agreement is changed to “Newmark LPA as in effect on the Closing
Date as defined in the Parent Agreement.”

This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.



--------------------------------------------------------------------------------

EXECUTION

 

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the transaction evidenced hereby, by
manually signing this Supplemental Confirmation or this page hereof as evidence
of agreement to such terms and providing the other information requested herein
and immediately returning an executed copy to Structured Derivatives
Documentation Department, seddoc@rbccm.com.

 

  Yours faithfully,  

RBC Capital Markets LLC

as agent for

  ROYAL BANK OF CANADA By:  

        /s/ Shane Didier

  Name: Shane Didier   Title:   Senior Analyst

 

Agreed and Accepted By: NEWMARK SPV I, LLC By:  

/s/ Michael Rispoli

  Name: Michael Rispoli   Title:   CFO

Supplemental Confirmation Agreement